DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. The applicant’s arguments with respect to the enablement rejection miss the point of the rejection.  The Examiner was only pointing out, when analyzing the breadth of the claims, that the independent claims were incoherent because they did not tie the second and third limitations together.  This analysis is part of the Wands factors.  The applicant’s amendment makes the claims more coherent but it does not fix the enablement issue.  The claim is not enabled because there is no disclosure of what constitutes stitching and the term is not otherwise predictable in the art.
The applicant’s argument with respect to the 103 rejection are not persuasive.  McNamee clearly teaches detection of a satisfaction of a condition in a policy in the form of the trigger in the cited portion of the reference.  What McNamee does not teach is that the action performed in response to the condition is stitching.  The applicant did not address the teachings of McNamee at all in their response.  Tene teaches that stitching in response to a condition of a policy is obvious.  
The applicant’s analysis of Tene ignores the breadth of the claim.  The applicant does not provide any definition for the lifecycle management policy or the condition that is satisfied.  Therefore, the process in Figure 2 of Tene can be read in the breadth of a policy and the match can be read on the condition.  The Examiner notes that McNamee teaches the claimed policy and condition and Tene is only relied upon to show that stitching, in the broad context disclosed by the applicant, is an obvious action that could occur on a network.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of the claims from the parent case.  Claims 1, 2, and 4-6 are covered by claims 1 and 7 of the parent patent.  Claim 3 is covered by claim 1.  Claim 7 is covered by claim claim 8.  Claim 8 is covered by claim 10.    Claims 10-20 are not patentably distinct for the same reasoning as claims 1-8.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 10, and 17 feature the following limitation:
based on an occurrence of the condition associated with the lifecycle management policy in the extensible lifecycle management data model, stitching together a cluster of running VNF nodes associated with a service associated with the VNF.


The applicant disclosed the following about stitching:

[0070] Table 6 is an example of a custom (i.e., user-defined or non-native) policy "PCRF_POST_DEPLOYMENT" defining an action for a VNF manager to perform upon the VNF manager detecting a particular condition. For instance, the condition is a lifecycle manager (e.g., lifecycle manager 220) detecting the transition of a VNF service (i.e., policy and charging function (PCRF)) to a post deployment stage "LCS::POST_DEPLOY_ALIVE" (e.g., VNF post deployment stage 310) and the action, "FINISH_PCRF_INSTALLATION," is to execute a script called "cluman_postdeployment.py" with a parameter "clumanmgmtaddress" of "10.0.0.1." That is, after deployment of the virtual infrastructure (e.g., a cluster of VMs) for the PCRF and the VNF manager determining that each VM of the cluster is reachable, the lifecycle manager invokes clumanpostdeployment.py to stitch the VMs together to provide the virtual infrastructure for the PCRF. In various embodiments, a policy can include any number of conditions or lifecycle stages, and a policy can include any number of actions and various types of actions in addition to scripts (e.g., script or source code directly inserted into the policy instead of a reference to a file name and path for a script, reference to a file name and path for an executable file, etc.).
[0075] In this example, orchestration of PCRF 122 also includes defining a custom condition and one or more custom action(s) to perform on a live or running VNF. For example, for purposes of software maintainability, efficiency, usability, etc., an administrator may prefer stitching together a cluster of VNF nodes once they are operational rather than having software that specifically handles the case when there is only one currently available VNF or the case when a VNF fails to deploy. Thus, VNF manager 154 can include a lifecycle stage or condition for post deployment of all of the VNF nodes required for PCRF 122. Upon occurrence of this condition, VNF manager 154 performs one or more custom actions. In this example, VNF manager 154 performs a custom action-executing a custom script at 418 to stitch together the VNF nodes which PCRF 122 reports back to VNF manager 154 upon completion of the script at 420. VNF manager can then check on the status of the cluster at 422 which PCRF 122 can provide 424. Finally, process 400 can conclude at step 426 with VNF manager 154 providing a status of the service to orchestrator 152.

The applicant is claiming “stitching together a cluster of running VNF nodes associated with a service associated with the VNF” based on a lifecycle management policy which defines a condition associated with a lifecycle event associated with a VNF. As indicated in paragraphs 70 and 75, the applicant does not provide any description of what the term “stitching” comprises with respect to “running VNF nodes”.  Therefore, the stitching must be considered with considerable breadth.
The nature of the applicant’s invention relates to managing VNF nodes with respect to monitored network conditions.  In paragraph 3, the applicant defines the VNF as software that performs specific network functions.  In paragraph 24, the applicant defines a VNF being made of multiple virtual instances (i.e., virtual machines (VMs), containers, or other virtual partitions.  Managing virtual network functions is ubiquitous in the art and a commonly used technique for providing services over many types of managed networks.  Those skilled in the art would have a general understanding of techniques used to provide virtual network functions.  The applicant however is claiming a technique of “stitching together a cluster of running VNF nodes”.  Such a technique would not be very predictable in the art because particular VNF nodes would have unique functions and relationships to each other.  The VNF nodes themselves could be virtual machines, containers, or other virtual partitions so stitching as claimed could cover a broad variety of subject matter that gets stitched and various permutations of stitching different instances of the VNF nodes claimed.  The Examiner has applied Tene to show the concept of “stitching” VM’s is obvious in the breadth claimed but there is no evidence that the applicant contemplated the stitching in the context described in col. 3, lines 4-21 of Tene.  
Stitching would be dependent upon how the nodes function because stitching creates a relationship between the running VNF nodes.  In other words, combining VNF nodes would be very dependent upon how the node operates in order to ensure a coherent combination.  Paragraph 70 states that a script called “cluman_post_deployment.py” can stitch together VMs to provide virtual infrastructure.  Paragraph 70 does not describe how  “cluman_post_deployment.py” would perform any actions that would stitch the VMs together in such a way that they provide virtual infrastructure.  Table 6 shows a script that can implement the claimed policy by performing actions in response to met condition.  One of these actions is executing the script “cluman_post_deployment.py”.  There is not disclosure though of what “cluman_post_deployment.py” does to stitch VMs.  Even though “cluman_post_deployment.py” is disclaimed as stitching VMs it is not disclosed as being related to “containers or other partition instances” which are also comprises by the claimed VNF nodes.  Paragraph 75 states that upon occurrence of a condition, the VNF manager performs “one or more custom actions”.  Paragraph 75 goes on to explain that the custom actions include executing a custom script.  By the applicant’s own admission, stitching requires a “custom” solution and thus it is not known or otherwise predictable in the art.
In order for the applicant’s invention to be enabling for “stitching together a cluster of VNF nodes”, the applicant would have needed to disclose how the script performs stitching.  Instead, the applicant has just disclosed that a script is used.  Those skilled in the art would recognize the use of scripts as being ubiquitous.  Such a disclosure is like telling someone how to back a cake by stating that a recipe is used but not actually disclosing the recipe.  Clearly such a disclosure is not very helpful because it states that most obvious fact while leaving out the actual implementation details that give the recipe meaning.  In this case the applicant’s disclosure that a custom script is used creates an undo burden on those skilled in the art trying to make or use the applicant’s invention by making them invent the implementation details for how such a script would actually combine VNF nodes, which could be VMs, containers, or other partition instances, in a meaningful way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/02373635 by McNamee et al. in view of U.S. Patent Number 8,572,605 to Tene et al.
As to claim 1, McNamee teaches a method comprising: creating a lifecycle management policy in an extensible lifecycle management data model associated with one or more virtual network functions (VNFs) (paragraph 133), the lifecycle management policy defining a condition associated with a lifecycle event associated with a VNF from the one or more VNFs (paragraph 132); determining that the condition associated with the lifecycle management policy has been satisfied (paragraph 133, the trigger); and based on an occurrence of the condition associated with the lifecycle management policy in the extensible lifecycle management data model, performing an action on VNF nodes associated with a service associated with the VNF (paragraph 134); however McNamee does not suggest that the action is stitching together a cluster of running VNF nodes.
Tene teaches based on a condition in a policy (step 204), stitching together a cluster of running VNF nodes associated with a service associated with the VNF (step 208).
It would have been obvious to one of ordinary skill in the infrastructure management art at the time of the applicant’s filing to combine the teachings of McNamee regarding performing actions in response to policy condition with the teachings of Tene regarding stitching resources because using stitching as disclosed by Tene can improve efficiency of a system (see col. 3, lines 4-21 of Tene).
As to claims 10 and 17, they are rejected for the same reasoning as claim 1.
As to claims 2, 11, and 18, see col. 4, lines 16-52 of Tene.
As to claims 3, 12, and 19, see paragraph 132 of McNamee.
As to claims 4, 5, 13, 14, and 20, they are rejected for the same reasoning as claims 1, 10, and 17.  Tene shows a condition (matching) and an action of stitching.
As to claims 6 and 15, Tene teaches determining that the virtual network function is associated with multiple virtual infrastructure instances (col. 3, lines 32-43); determining that each of the multiple virtual infrastructure instances has been deployed (col. 3, lines 44-53); and stitching the multiple virtual infrastructure instances together as at least part of an action (col. 4, lines 6-11).
As to claim 8, see paragraph 133 of McNamee.
As to claim 9, see paragraph 131 of McNamee.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/02373635 by McNamee et al. in view of U.S. Patent Number 8,572,605 to Tene et al. in further view of U.S. Patent Application Publication Number 2016/0140343 by Novak et al.
As to claims 7 and 16, the McNamee-Tene combination teaches the subject matter of claims 1 and 10, and McNamee teaches generating a set of keys as part of the action (see paragraphs 135 and 171) respectively however it does not explicitly teach the subject matter of claims 8 and 15.
Novak teaches provisioning a respective encrypted storage volume for each key of the set of keys (paragraphs 99 and 106); and attaching the respective encrypted storage volume to each virtual infrastructure instance of the virtual network function (paragraphs 99 and 106).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of McNamee regarding managing a virtual network with the teachings of Novak regarding using keys to provision encrypted volumes for virtual infrastructure instances because encryption allows for safety in a cloud environment (see background of Novak).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442